Citation Nr: 0106890	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-01 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound to the forehead in service.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to February 
1946.  He is in receipt of a Combat Medical Badge.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted a pension and service 
connection for post traumatic stress disorder (PTSD), and 
denied service connection for a shrapnel wound to the 
forehead, eye impairment, hearing loss, tinnitus, back 
condition, shoulder condition, foot condition, finger 
condition, left hip and thigh condition, heart condition, 
hypertension, irritable bowel syndrome, and a small cyst of 
the left testicle as a result of combat or exposure to 
ionizing radiation.  

In his application for compensation received in July 1998, 
the veteran indicated that he was seeking service connection 
for hand and foot disorders, bilaterally.  In a July 1998 
statement in support of the claim, the veteran also raised 
the issue of service connection for a lump on the ball of his 
left foot.  In association with an October 1998 authorization 
for release of information, the veteran indicated that he was 
seeking service connection for a painful lump in his right 
calf.  By letter dated in February 1999, the veteran 
indicated that he was seeking service connection for a burn 
scar over his left eye and arthritis.  The record also raises 
the issue of service connection for a perforated tympanic 
membrane.  These claims have not been adjudicated by the RO.  
Where the veteran raises a claim that has not yet been 
adjudicated, the proper course is to refer that issue to the 
RO.  Bruce v. West, 11 Vet. App. 405 (1998).  These issues 
are, accordingly, referred to the RO for adjudication.

In connection with his appeal, the veteran testified via 
videoconference before the undersigned member of the Board in 
March 2000; a transcript of that hearing is associated with 
the claims file.  The veteran accepted such in lieu of an 
"in-person" hearing before a Board member.  See 38 C.F.R. 
§ 20.700(e) (2000).  

The Board notes that additional relevant evidence was 
submitted at the hearing in March 2000.  The veteran and his 
representative waived initial consideration by the RO under 
the provisions of 38 C.F.R. § 20.1304(c).  

The issue of entitlement to service connection for a heart 
condition is before the Board.  That issue will be addressed 
in the remand portion below.  


FINDINGS OF FACT

1.  There has been no showing disability resulting from a 
shell fragment wound to the forehead during service.  

2.  Bilateral hearing loss was incurred in service as the 
result of an artillery explosion.

3.  Tinnitus was incurred in service as the result of an 
artillery explosion.


CONCLUSIONS OF LAW

1.  A current disability as a result of a shell fragment 
wound to the forehead was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.303, 3.304 (2000).

2.  Bilateral hearing loss and tinnitus were incurred during 
active service.  38 U.S.C.A. §§ 1110 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's DD Form 214, certificate of discharge from 
service, reflects that he served in the Asiatic Pacific 
Theater and that his military occupational specialty was 
truck driver.  He is in receipt of a Combat Medical Badge.  
Service medical records do not show complaints of, or 
treatment for, a shrapnel wound to the forehead, hearing 
loss, or tinnitus during service.  The separation examination 
report, dated in February 1946, indicates that the veteran 
sustained no wounds during service.  His hearing was reported 
as 15/15 in each ear.  

In a July 1998 statement in support of his claim, the veteran 
reported that while on a "mop up" mission in the 
Philippines, his unit came under mortar fire.  He stated that 
while he was searching for potential missing and wounded, an 
artillery shell landed before him, at which time he felt a 
terrific blow all over the front of his body as his bones 
vibrated from the sound, and he was momentarily surrounded by 
flames.  He reported that at that time, he fell down and 
realized his head was covered with blood from a shrapnel 
wound; he had intense pain over his left eye.  He also stated 
that he 

had pain and ringing in his ears.  He reported that he was 
taken to a tent hospital where he underwent surgery.  He 
stated that after surgery, he was unable to see through his 
left eye, was only slightly able to see through his right 
eye, and that his ears had continued to ring ever since.  

In a statement in support of his claim dated in August 1998, 
the veteran reported that an artillery shell exploded about 
50 feet in front of him.  He indicated that the shrapnel was 
surgically removed shortly thereafter.  

On VA audiological examination in September 1998, the veteran 
reported that he immediately noticed hearing loss and 
tinnitus in each ear following an artillery shell explosion 
in 1945.  The diagnosis was a mild to profound mixed hearing 
loss in the right ear and a mild to severe mixed hearing loss 
in the left ear, requiring binaural amplification.  

In his notice of disagreement, received in February 1999, the 
veteran claimed that as a result of a shrapnel wound, he had 
a piece of bone missing from between his eyes to the center 
of his left eye and a burn scar from the heat of the 
shrapnel.  The veteran explained that the reason that his 
service medical records do not reflect his shrapnel wound is 
because he was the only medic.  He stated that when he was 
injured he was unable to start a medical record on himself 
and assumed that the field station had initiated the 
paperwork.  

On VA examination in April 1999, the veteran reported that he 
sustained a laceration between his eyes when a shell exploded 
during an artillery barrage on August 10, 1945.  Physical 
examination of the forehead revealed a small scar, 
approximately 1/2 inch in length, and 2 mm in width.  The 
report notes that the wrinkles on the veteran's face covered 
the scar.  There was no underlying tissue loss, discoloration 
or disfigurement.  No tenderness, adherence, ulceration, 
inflammation or keloid formation was noted.  The diagnosis 
was non-disfiguring scar on the forehead.  



At a personal hearing before the undersigned member of the 
Board in March 2000, the veteran testified that his ears 
began ringing immediately after the explosion of artillery, 
and subsequently, was unable to hear very well.  Transcript 
at 3-4.  He indicated that he had had continuous ringing in 
ears since the explosion.  Transcript at 4.  He stated that 
he had had no post service noise exposure.  Id.  

By letter dated in March 2000, the veteran's VA physician 
stated that the veteran was being followed by a VA medical 
center for medical problems related to his World War II 
wounds sustained while on active duty in the South Pacific, 
to include coronary artery disease aggravated by PTSD, and 
bilateral tinnitus and hearing loss from artillery 
explosions.  

In a March 2000 letter, the veteran's private physician 
certified that he had been treating the veteran since May 
1999.  He reported that the veteran had hypertension and 
irregular heartbeats, which were aggravated by PTSD.  

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).



The United States Court of Appeals for Veterans Claims 
(Court) has held that that term "service-connection," as 
used in section 1154(b), refers to proof of incurrence or 
aggravation of a disease or injury in service, as opposed to 
the legal standard for establishing entitlement to payments 
for disability.  Medical nexus evidence and evidence of a 
current disability are still required.  Kessel v. West, 13 
Vet. App. 9 (1999); see Clyburn v. West, 12 Vet. App. 296, 
303 (1999).  

The Court held that section 1154(b) necessarily focuses upon 
past combat service and, for this reason, it does not 
constitute a substitute for evidence of current disability, 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service.  Kessel v West, 13 Vet. App 9 (1999).  
The Court has held that section 1154(b) provides a benefit 
for a combat veteran in that it relaxes the evidentiary 
requirement regarding the service incurrence or aggravation 
of a disease or injury in service.  Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Analysis

Shell fragment wound

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(a)(1)-(3)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

In reaching its decision, the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claims pursuant to this new 
legislation insofar as VA has already met all obligations to 
the veteran under this new legislation.  The veteran has been 
afforded a VA examination.  He has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal and has done so.  Further, VA has clearly 
advised the veteran of the types of evidence potentially 
probative of his claim.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  

As noted above, a claim for service-connection for a 
disability must be accompanied by evidence, establishing that 
the claimant currently has the claimed disability.  Absent 
proof of a present disability there can be no award of 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran has stated, including under oath, that he sustained a 
shell fragment wound to his forehead from artillery fire when 
artillery exploded near him while serving in the Philippines.  

Although he testified that he was treated for the injury, no 
treatment records appear to be available.  However, as noted 
above, VA laws and regulations provide that in the case of 
combat veterans, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d).  In this case, the claim of a shell 
fragment wound is consistent with the veteran having been 
awarded the Combat Medical Badge and his service in the South 
Pacific during WWII.  

It must be noted, however, that the provisions of Section 
1154(b) deal with the question of whether a particular 
disease or injury occurred in service, that is, what happened 
then, and not the question of either current disability or 
nexus to service, as to both of which competent medical 
evidence is generally required.  In short, the above-cited 
provisions do not presumptively establish service connection 
for a combat veteran; rather, they relax the evidentiary 
requirements for determining what happened in service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  The veteran must still 
establish that he has a current disability.  

In this case, the veteran was discharged from service more 
than 50 years ago and there has been no medical evidence 
during that lengthy period to establish the diagnosis of any 
current disability resulting from a shell fragment wound in 
service.  

The VA examination in April 1999 did reveal a forehead scar.  
However, this scar was small, non-disfiguring, and otherwise 
asymptomatic.  Such a scar would not warrant compensation 
under VA regulations.  38 C.F.R. §§ 4.31, 4.118; Diagnostic 
Codes 7800-7805 (2000).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that a scar is not a disabling condition 
for purposes of establishing service connection, unless it 
meets the criteria for a compensable evaluation under the 
rating schedule.  Chelte v. Brown, 10 Vet. App. 268 (1997).  
The Board notes that the veteran's contention that he has a 
piece of bone missing from the center of his forehead 
extending to over his left eye as a result of the shell 
fragment wound.  However, the VA examination report notes 
that there was no underlying tissue loss.  Post-service there 
is no medical evidence noting an existing forehead scar or 
other residual of the shell fragment wound to the forehead 
that is disabling or disfiguring.  

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" is 
the "...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions...."  38 
C.F.R. § 4.1 (2000); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  Under these criteria, "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  In the absence of current disability, service 
connection cannot be granted for residuals of a shell 
fragment wound of the forehead.


Bilateral hearing loss and tinnitus

The veteran has stated, including under oath, that he 
sustained hearing loss and tinnitus when artillery fire 
exploded in close proximity to him while serving in the 
Philippines.  Although he testified that he was treated for 
the injury, no treatment records appear to be available.  
However, VA laws and regulations provide that in the case of 
combat veterans, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d).  In this case, the claim of bilateral 
tinnitus and hearing loss in association with an artillery 
explosion is consistent with the veteran having been awarded 
the Combat Medical Badge and his service in the South Pacific 
during World War II.  

The determinative issue in this case is whether the veteran's 
bilateral hearing loss and tinnitus are due to noise exposure 
during active service.  This issue is medical in nature and 
requires competent medical evidence.  The statements and 
testimony from the veteran show a continuity of 
symptomatology but do not constitute a qualified medical 
opinion as to causation between the inservice hearing loss 
and tinnitus and the post-service medical diagnosis.  
However, the medical evidence from the VA audiological 
examination in September 1998, showing a mild to profound 
mixed hearing loss in the right ear and a mild to severe 
mixed hearing loss in the left ear, along with the March 2000 
VA opinion relating the veteran's bilateral hearing loss and 
tinnitus from artillery explosions to active service does 
constitute competent medical evidence in this case.  In fact, 
this is the only qualified medical opinion that addresses the 
issue of causation.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

The Board concludes that bilateral tinnitus and hearing loss 
are a result of active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 (2000).  


ORDER

Service connection for residuals of a shell fragment wound to 
the forehead is denied.  

Service connection for a bilateral hearing loss disability is 
granted.  

Service connection for tinnitus is granted.  


REMAND

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  As noted above, 
the Court defined "disability" in this context as 
impairment of earning capacity, including any additional 
impairment of earning capacity resulting from a service-
connected disorder, regardless of whether the additional 
impairment is a separate disease or injury that was caused by 
the service-connected disorder.  In other words, it is not 
necessary that an etiological relationship exist between the 
service-connected disorder and the non-service connected 
disorder.  If a non-service connected disorder is aggravated 
by a service-connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  

The veteran contends that his service-connected PTSD has 
caused and/or aggravated his heart condition. The Board 
finds, however, that there is insufficient evidence of record 
to render a determination on these matters, as all of the 
treatment records have not been associated with the claims 
folder.

Private outpatient treatment records show that the veteran 
was hospitalized for three days in May 1999 with complaints 
of chest pain.  The pertinent diagnoses were coronary artery 
disease, hypertension, and history of arrhythmia.  

By letter dated in March 2000, the veteran's VA 
rheumatologist stated that the veteran was being followed by 
a VA medical center for medical problems related to his 
wounds sustained while on active duty in the South Pacific, 
to include coronary artery disease aggravated by his PTSD.  

In a March 2000 letter, the veteran's private physician 
certified that he had been treating the veteran since May 
1999.  He reported that the veteran had hypertension and 
irregular heartbeats, which were aggravated by PTSD.  The 
treatment records have not been associated with the claims 
folder.  

Accordingly, this case is REMANDED for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any of the disabilities at issue.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already contained in the claims folder.  
The RO should also inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2))

2.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of any heart 
condition.  The examiner should review 
the veteran's claims folder including a 
copy of this remand.  All necessary 
tests or studies should be performed.  
After the entire claims folder, 
including service medical records, has 
been reviewed, the examiner should 
comment on the known risk factors for 
coronary artery disease and 
hypertension and whether it is at least 
as likely as not that PTSD is the cause 
of the veteran's heart condition, to 
include coronary artery disease and 
hypertension.  All findings should be 
reported in detail, a complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set 
forth.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  The 
veteran is advised that examination requested pursuant to 
this remand are deemed necessary to evaluate his claim and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of that claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


